UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5245 Dreyfus Strategic Municipals, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2009 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Strategic Municipals, Inc. June 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments160.6% Rate (%) Date Amount ($) Value ($) Alabama1.8% Houston County Health Care Authority, GO (Insured; AMBAC) (Prerefunded) 6.25 10/1/09 8,000,000 a 8,198,960 Alaska.3% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/49 1,335,000 1,343,410 Arizona5.0% Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 6,000,000 5,911,740 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/38 5,000,000 5,157,800 Maricopa County Pollution Control Corporation, PCR (Public Service Company of New Mexico Palo Verde Project) 5.75 11/1/22 6,000,000 5,425,860 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) (Prerefunded) 5.80 12/1/11 6,000,000 a 6,706,440 Arkansas.5% Arkansas Development Finance Authority, SFMR (Mortgage Backed Securities Program) (Collateralized: FNMA and GNMA) 6.25 1/1/32 2,110,000 2,115,254 California14.9% Beverly Hills Unified School District, GO 0.00 8/1/30 10,850,000 b 3,378,798 California, GO (Various Purpose) 5.75 4/1/31 10,800,000 10,460,448 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 10,507,100 California Pollution Control Financing Authority, SWDR (Keller Canyon Landfill Company Project) 6.88 11/1/27 2,000,000 2,000,620 California Statewide Communities Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 9.00 12/1/38 3,000,000 2,415,660 California Statewide Communities Development Authority, Revenue (Bentley School) 6.75 7/1/32 1,960,000 1,594,166 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/30 3,000,000 2,374,140 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.00 7/1/39 5,000,000 3,507,400 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,500,000 2,158,575 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 5,000,000 4,154,250 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 5,775,000 3,785,108 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 7,050,000 4,257,565 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 8,100,000 a 9,734,418 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 2,000,000 a 2,410,660 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,476,200 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 c 3,559,850 Colorado5.0% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 1,358,400 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 3,843,630 Colorado Health Facilities Authority, Revenue (American Baptist Homes of the Midwest Obligated Group) 5.90 8/1/37 3,000,000 2,116,620 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,445,000 1,500,040 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 10,455,000 a 11,609,546 Southlands Metropolitan District Number 1, GO (Prerefunded) 7.13 12/1/14 2,000,000 a 2,483,820 Florida7.8% Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 4,919,150 Florida Housing Finance Corporation, Housing Revenue (Nelson Park Apartments) (Insured; FSA) 6.40 3/1/40 12,380,000 12,520,761 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 8,351,120 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.25 9/1/27 3,000,000 d 2,416,920 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 1,955,000 1,934,101 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 6.00 10/1/09 45,000 a 46,078 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty) 5.50 8/1/34 6,000,000 6,041,700 Georgia5.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/27 6,000,000 5,992,800 Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,504,652 Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,500,000 2,433,375 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty) 5.63 6/15/38 6,000,000 6,146,100 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) 6.00 9/1/13 2,090,000 2,445,425 Milledgeville-Baldwin County Development Authority, Revenue (Georgia College and State Foundation) (Prerefunded) 6.00 9/1/14 2,000,000 a 2,402,560 Hawaii.3% Hawaii Department of Transportation, Special Facility Revenue (Caterair International Corporation) 10.13 12/1/10 1,400,000 1,353,044 Idaho1.0% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 4,395,350 Illinois10.1% Chicago, GO (Insured; FGIC) (Prerefunded) 6.13 7/1/10 14,565,000 a 15,520,027 Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.55 4/1/33 1,960,000 2,029,796 Chicago, Wastewater Transmission Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 1/1/10 3,000,000 a 3,112,140 Illinois Finance Authority, Revenue (Edward Hospital Obligated Group) (Insured; AMBAC) 5.50 2/1/40 3,500,000 3,049,480 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 4,020,000 a 4,322,264 Illinois Health Facilities Authority, Revenue (OSF Healthcare System) (Prerefunded) 6.25 11/15/09 7,730,000 a 7,973,572 Illinois Health Facilities Authority, Revenue (Swedish American Hospital) (Prerefunded) 6.88 5/15/10 4,945,000 a 5,222,316 Metropolitan Pier and Exposition Authority, State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/42 5,325,000 5,259,077 Indiana2.3% Franklin Township School Building Corporation, First Mortgage Bonds (Prerefunded) 6.13 7/15/10 6,500,000 a 7,011,550 Petersburg, SWDR (Indianapolis Power and Light Company Project) 6.38 11/1/29 4,150,000 3,497,537 Kansas5.3% Kansas Development Finance Authority, Health Facilities Revenue (Sisters of Charity of Leavenworth Health Services Corporation) 6.25 12/1/28 3,000,000 3,043,560 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.30 12/1/32 3,055,000 3,102,719 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 6.45 12/1/33 6,215,000 6,496,477 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 1,785,000 1,675,347 Wichita, Hospital Facilities Improvement Revenue (Via Christi Health System, Inc.) 6.25 11/15/24 10,000,000 10,124,700 Kentucky2.0% Kentucky Area Development Districts Financing Trust, COP (Lease Acquisition Program) 5.50 5/1/27 2,000,000 1,980,560 Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary's HealthCare, Inc. Project) 6.13 2/1/37 2,300,000 2,302,116 Paducah Electric Plant Board, Revenue (Insured; Assured Guaranty) 5.25 10/1/35 5,000,000 5,029,900 Louisiana1.7% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 2,316,232 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 5,663,770 Maine.6% Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 2,825,000 2,848,871 Maryland1.9% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.75 9/1/37 2,215,000 2,244,393 Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 4,590,000 2,857,000 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 6.50 6/1/13 3,000,000 a 3,548,100 Massachusetts2.2% Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 9.00 12/15/12 1,600,000 a 1,927,872 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 185,000 187,028 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 4,000,000 3,080,920 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 6,000,000 4,860,720 Michigan8.4% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 1,742,326 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 7.50 7/1/33 4,500,000 5,189,085 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 6,930,000 6,306,577 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 5,930,000 4,417,850 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 3,000,000 2,267,280 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 3,000,000 2,718,600 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 12,400,000 10,203,464 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 5,500,000 6,172,430 Minnesota5.8% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 2,328,983 2,307,976 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 2,596,246 2,593,883 Duluth Economic Development Authority, Health Care Facilities Revenue (Saint Luke's Hospital) 7.25 6/15/32 5,000,000 4,423,300 Minneapolis. Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty) 6.50 11/15/38 5,000,000 5,492,700 North Oaks, Senior Housing Revenue (Presbyterian Homes of North Oaks, Inc. Project) 6.25 10/1/47 5,265,000 4,266,019 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/30 3,500,000 2,754,010 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 500,000 381,255 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/26 5,000,000 4,779,600 Mississippi4.7% Clairborne County, PCR (System Energy Resources, Inc. Project) 6.20 2/1/26 4,545,000 4,159,948 Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 14,310,000 13,015,231 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 6.50 9/1/32 5,000,000 4,553,900 Missouri3.2% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,000,000 1,752,500 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.50 12/1/32 4,500,000 3,856,500 Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 1,855,420 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) (Prerefunded) 6.25 12/1/10 6,750,000 a 7,320,578 Montana.2% Montana Board of Housing, SFMR 6.45 6/1/29 1,105,000 1,121,177 Nevada2.7% Washoe County, GO Convention Center Revenue (Reno-Sparks Convention and Visitors Authority) (Insured; FSA) (Prerefunded) 6.40 1/1/10 12,000,000 a 12,352,920 New Hampshire3.0% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire) (Insured; AMBAC) 6.00 5/1/21 7,000,000 6,947,290 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 6.00 10/1/24 1,000,000 1,005,090 New Hampshire Health and Educational Facilities Authority, Revenue (Exeter Project) 5.75 10/1/31 1,000,000 955,240 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,000,000 5,000,200 New Jersey3.5% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/34 5,500,000 4,219,380 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6.13 6/1/30 5,000,000 4,990,900 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,640,000 a 6,762,755 New Mexico1.1% Farmington, PCR (Tucson Electric Power Company San Juan Project) 6.95 10/1/20 3,000,000 3,001,200 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 7.00 9/1/31 915,000 925,760 New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 1,130,000 1,148,170 New York4.3% New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 3,275,000 2,859,566 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty) 7.00 3/1/49 5,000,000 5,622,050 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 1,300,000 1,152,788 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; AMBAC) 5.25 6/1/21 5,000,000 5,037,950 Triborough Bridge and Tunnel Authority, Revenue 5.25 11/15/30 5,220,000 5,290,835 North Carolina.7% North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 3,415,000 3,420,259 North Dakota.1% North Dakota Housing Finance Agency, Home Mortgage Revenue (Housing Finance Program) 6.15 7/1/31 405,000 414,882 Ohio3.3% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 3,000,000 2,131,920 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 9,900,000 6,110,775 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 b 1,208,806 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO - Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 b 1,049,934 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 1,994,970 Toledo Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 3,100,000 2,844,622 Oklahoma1.4% Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) 7.55 9/1/28 825,000 836,006 Oklahoma Housing Finance Agency, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 7.55 9/1/27 520,000 532,392 Oklahoma Industries Authority, Health System Revenue (Obligated Group) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.75 8/15/09 5,160,000 a 5,246,378 Pennsylvania.8% Pennsylvania Economic Development Financing Authority, SWDR (USG Corporation Project) 6.00 6/1/31 2,560,000 1,705,216 Philadelphia Authority for Industrial Development, Revenue (Please Touch Museum Project) 5.25 9/1/31 2,500,000 1,987,050 Rhode Island1.2% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty) 7.00 5/15/39 5,000,000 5,498,750 South Carolina2.3% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 10,490,200 Tennessee5.5% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 5,000,000 a 5,672,750 Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) (Prerefunded) 7.50 7/1/12 3,000,000 a 3,403,650 Knox County Health, Educational and Housing Facility Board, Revenue (University Health System, Inc.) 5.25 4/1/36 5,060,000 4,152,185 Memphis Center City Revenue Finance Corporation, Sports Facility Revenue (Memphis Redbirds Baseball Foundation Project) 6.50 9/1/28 10,000,000 e 4,725,200 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 7,404,180 Texas17.4% Austin Convention Enterprises Inc., Convention Center Hotel First Tier Revenue (Prerefunded) 6.70 1/1/11 4,000,000 a 4,347,720 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 5.75 1/1/34 3,000,000 2,091,900 Brazos River Authority, PCR (TXU Electric Company Project) 8.25 5/1/33 7,000,000 3,798,760 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 11/1/28 3,000,000 3,004,320 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 10,046,000 Gulf Coast Industrial Development Authority, Environmental Facilities Revenue (Microgy Holdings Project) 7.00 12/1/36 6,000,000 2,652,060 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 2,000,000 2,152,420 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 6.38 6/1/11 8,500,000 a 9,426,415 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal E Project) 7.00 7/1/29 3,800,000 3,169,276 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty) 6.00 11/15/36 5,000,000 5,433,150 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 10,300,000 10,678,113 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 5,291,550 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 11,300,000 5,335,634 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.75 10/1/21 6,000,000 5,901,120 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 12.65 7/2/24 800,000 f 855,448 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 7,100,000 6,865,984 Vermont.1% Vermont Housing Finance Agency, SFHR (Insured; FSA) 6.40 11/1/30 675,000 688,331 Virginia2.5% Greater Richmond Convention Center Authority, Hotel Tax Revenue (Convention Center Expansion Project) (Prerefunded) 6.25 6/15/10 10,500,000 a 11,188,275 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 200,000 205,134 Washington5.0% Seattle, Water System Revenue (Insured; FGIC) (Prerefunded) 6.00 7/1/09 10,000,000 a 10,101,600 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,291,840 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 4,210,000 3,990,112 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,000,000 2,912,550 West Virginia1.4% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 5,000,000 4,351,650 West Virginia Water Development Authority, Water Development Revenue (Insured; AMBAC) 6.38 7/1/39 2,250,000 2,256,368 Wisconsin8.5% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/27 8,425,000 9,158,396 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 22,995,000 a 26,137,497 Madison, IDR (Madison Gas and Electric Company Projects) 5.88 10/1/34 2,390,000 2,338,974 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 2,000,000 1,903,800 Wyoming1.9% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 4,500,000 3,647,250 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,356,908 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 2,649,900 U.S. Related3.7% Government of Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 1,960,640 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 986,877 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 2,000,000 1,807,000 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 6.00 7/1/10 6,000,000 a 6,377,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 6,000,000 5,881,320 Total Investments (cost $774,628,637) 160.6% Cash and Receivables (Net) 1.0% Preferred Stock, at redemption value (61.6%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2009, this security amounted to $2,416,920 or .5% of net assets applicable to Common Shareholders. e Non-income producingsecurity in default. f Inverse floater securitythe interest rate is subject to change periodically. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $774,628,637. Net unrealized depreciation on investments was $31,895,759 of which $28,734,141 related to appreciated investment securities and $60,629,900 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 742,732,878 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) The Registrant has revised its internal control over financial reporting with respect to investments in certain inverse floater structures to account for such investments as secured borrowings and to report the related income and expense. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Strategic Municipals, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009 By: /s/ James Windels James Windels Treasurer Date: August 12, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -
